Chase, J.:
The Tax Law as first enacted (Laws of 1896, chap. 9Q8, § 24) provided for the assessment and taxation of shares of bank stock at a rate not greater than that made or assessed upon other moneyed capital in the hands of individual citizens of the State, and allowed to each stockholder the deductions and exceptions allowed by law in assessing the value of other taxable property owned .by individual citizens of the State. The manner and rate of assessing bank stock *323was wholly changed. by the amendment of said section 24 of the Tax Law, as found in chapter 550 of the Laws of 1901. Said section, as so amended, and, as further amended by chapter 126 of the Laws of 1902 and chapter 267 of the Laws of 1903, provides that, in assessing the shares of stock of banks or banking associations, the value of each share thereof, except such as are in liquidation, shall be ascertained and fixed by adding together the amount of the capital stock, surplus and undivided profits of such bank or banking association and by dividing the result by the number' of outstanding shares of such bank or banking association. And it further provides that the rate of tax upon the shares of stock of banks and banking associations shall be one per centum upon the value thereof as ascertained and fixed in the manner thereinbefore provided, and that the owners of such stock shall not be entitled to any deduction from the taxable value of their shares because of the personal indebtedness of such owners, or for any other reason whatsoever. And it further provides that said tax sliall be in lieu of all other taxes whatsoever for State, county or local purposes, upon the said shares of stock, and the personal property held or owned by said banks or banking associations, the value of which enters into the value of said shares of stock, is also exempt from all other State, county or local taxation. And it also provides that the board of supervisors of the several counties shall, on or before the fifteenth day of December in each year, ascertain from an inspection of the assessment rolls in their respective counties, the number of shares of stock of banks and. banking association's in each town, city, village, school and other tax district in' their several counties respectively in which such shares of stock are taxable, the names of the banks issuing the same respectively and the assessed value of such shares as ascertained in the manner provided in said act and entered upon said assessment rolls. And it further provides that said board' of supervisors shall forthwith mail to the president or cashier of each of said banks or banking associations a statement setting forth the amount of its capital stock, surplus and undivided profits, the number of outstanding shares thereof, the value of each share of stock taxable in said county as ascertained in the manner provided in the act, and the aggregate amount of tax to be collected and paid by such bank and banking association under the act. And a certifiéd copy of each of *324said statements is directed to be sent to the county treasurer. And it further provides that the tax thereby imposed shall be distributed in the following manner: “ The board of supervisors of the several counties shall ascertain the tax rate of each of the several town, city, village, school omd other tax districts in their counties respectively in which the shares of stock of banks and banking associations shall be taxable, which tax rates shall include the proportion of State and county taxes levied in such districts respectively for the year for which the tax is imposed, and the proportion of the tax on bank stock to which each of said districts shall be respectively entitled shall be ascertained by taking such proportion of the tax upon the shares of stock of banks and banking associations taxable in such districts respectively, under the provisions of this act, as the tax rate of such tax district shall bear to the aggregate tax rates of all the tax districts in which said1 shares of stock shall be taxable.” It further provides that said board of supervisors shall issue their warrant or order to the county treasurer on or before the fifteenth day of December in each year, setting forth the number of shares of bank stock taxable in each town, city, village, school and other tax district in said county in which said shares of stock shall be taxable, the tax rate of each of said tax districts for said year, the proportion of the tax imposed by said act to which each of said tax districts is entitled under the provisions of said act, and commanding him to collect the same and to pay to the proper officer in each of such districts the proportion of such tax to which it is entitled under the provisions of said act.
By subdivision 1 of section 2 of the Tax Law, as first enacted (Laws of 1896, chap. 908), it is provided: “ ‘ Tax district ’ as used in this chapter means a political subdivision of the State having a board of assessors authorized to assess property therein for State and county taxes.” Such subdivision of said section has never been changed, but the said amendments to the Tax Law relating to taxing bank stock are special provisions substituting a uniform and certain rate of tax upon bank stock in place of assessments thereon for State, county, town, village, school and other purposes, as previously provided. If the taxes from bank stock can only be paid' to tax districts, as defined in subdivision 1 of said section 2 of the Tax Law, it will deprive villages and school districts of any part of *325said tax and they will not receive anything in lieu of the taxes theretofore received by them from such stock.
A general provision or definition in a statute may be limited by other provisions therein, or a special provision in a statute may be wholly excepted from such general provision or definition if the limitation or exception is clearly expressed. Where statutes are expressed in plain language, the intention of the Legislature is conclusively shown by such language. It seems to us that the language of said section 24, as amended, shows clearly that it was the intention of the Legislature to distribute the taxes from bank stock among the municipalities and districts theretofore entitled to assess such stock for the purposes of taxation, and that the definition of a tax district, as contained in said subdivision 1 of said section 2, should not apply in the interpretation of said section 24 as so amended. An interpretation of a statute that tends to secure the rights of all persons affected by the legislation should be favored. By section 13 of said Tax Law it is expressly provided that bank stock shall be assessed to and taxed upon the stockholders in the tax district where the bank or banking association is located and not •elsewhere, whether the said stockholders reside in said tax district or not. There is but one board of assessors authorized to assess property for State and county taxes in any given place, and if the words “ tax district,” as used in such section 24, as amended, are to be restricted to the district in which there is a board of assessors authorized to assess property therein for State and county taxes, there could be no distribution of the tax for but one tax district within such definition could ever include one and the same bank building. The tax district mentioned in said section 24, as amended, must necessarily refer to or include tax districts other than those having a board of assessors authorized to assess property therein for State and county taxes. In this case the taxes received from the bank stock should be distributed among the town, village and school district in the proportions stated in said section 24, as amended. Said section 24, as amended, also provides that the clerks of the several cities, villages and school districts, to which any portion of the tax on shares of bank stock is to be distributed under the act, shall in writing and under oath annually report to the board of supervisors of their respective counties, during the first *326week of the annual session of such board, the tax rate of such city, village and school district for the year prior to the meeting of each such board. This part of said section was added thereto by chapter 126 of the Laws of 1902 and re-enacted by chapter 267 of the Laws of 1903. While it was the duty of the clerks of the village of Iiinderhook and of said school district to make a report, as in said section provided, the duty of the board of supervisors of Columbia county to ascertain said tax rates and fix and , apportion- said tax is not made dependent upon said clerks having performed their duties respectively. The filing of said reports by the clerks of said village and school district respectively was not, as against the village and school district, a condition precedent to the granting of the order appealed from.
We conclude that the order appealed from is right and that it should be affirmed, with ten dollars costs and disbursements.
All concurred.
Order affirmed, with ten dollars costs and disbursements.